Citation Nr: 1003002	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  06-31 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected degenerative joint disease of the 
lumbar spine, with bulging disc at L4-5 and L5-S1.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1973 to 
June 1976, and additional service with the National Guard 
from February 1977 to February 2006.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2006 RO rating decision 
that granted service connection for the disability and 
assigned a 10 percent rating effective from February 3, 2006.  

As the claim before the Board involves a request for higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service 
connected).  

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  A 
transcript of this hearing is of record.  

In August 2007 the undersigned VLJ granted the Veteran's 
motion for advancement of the appeal on the Board's docket, 
pursuant to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 20.900(c) (2009).  

The Board issued a decision in August 2007 denying the claim.  
The Veteran thereupon filed an appeal to the U.S. Court of 
Appeals for Veterans Claims (Court).

In April 2008 the Court issued an Order granting a Joint 
Motion of the parties to vacate the August 2007 decision and 
to remand the case to the Board for actions in compliance 
with the Joint Motion.  

The Board remanded the case to the RO for further development 
of the record in July 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of an initial evaluation in excess of 20 percent 
for the service-connected degenerative joint disease of the 
lumbar spine, with bulging disc at L4-5 and L5-S1 is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  



FINDING OF FACT

For the period beginning with the filing of the original 
claim for compensation, the service-connected low back 
disability is shown to have been productive of a disability 
picture manifested by a functional loss due to pain that more 
nearly approximated that of a limitation of motion of the 
thoracolumbar with forward flexion restricted to less than 60 
degrees but not to less than 30 degrees with muscle spasm.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating for 
the service connected low back disability have been met since 
the date of the original claim.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.71a 
including  Diagnostic Code 5237 (2009).  



REASON AND BASES FOR FINIDNG AND CONCLUSION

After a careful review of the record that now includes 
previously unconsidered medical evidence including that 
submitted in connection with his claim for Social Security 
Administration (SSA) disability benefits, the Board finds 
that, for the course appeal, the service-connected low back 
disability picture more closely resembled the criteria 
warranting a higher rating of 20 percent.  

The additional medical evidence included clinical records 
from physicians who have treated the Veteran for chronic low 
back pain and functional impairment since 2006.  The Veteran 
is shown in this regard is shown to have received physical 
therapy and pain management care in 2007 that included low 
back injections to ameliorate his low back pain.  In 
addition, the reports dated in February, April and September 
of 2007 show that the Veteran exhibited low back muscle spasm 
on examination.  

An examination report for the Bureau of Disability 
Determination in December 2006 noted that the Veteran's basic 
complaint was that of rather continuous low back pain that 
did not require surgery, but had not treated in a 
satisfactory manner with physical therapy or chiropractic 
intervention.  

Significantly, the examiner indicated that the Veteran's 
range of "flexion-extension" for the low back was "limited 
to around 60 degrees."  The impressions included those of 
lower back pain that was likely some combination of 
musculoskeletal components and possible degenerative joint 
disease.  The noted prognosis was that of usually good with 
adequate treatment.  

While an earlier VA examination in March 2006 noted that 
forward flexion was from 0 to 80 degrees, the added evidence 
serves to establish that the overall level of functional 
impairment due to pain during period the appeal was actually 
more consistent with that of forward flexion of the 
thoracolumbar spine limited to less than 60, but more than 30 
degrees with related muscle spasm.  

Accordingly, on this record, an increased rating of 20 
percent for the service-connected low back disability is 
warranted for the period beginning with the original claim 
for compensation benefits in February 2006.  

To the extent that the action taken hereinabove is fully 
favorable to the Veteran, a discussion of VCAA is not 
required at this time.  



ORDER

An increased rating of 20 percent for the service-connected 
low back disability is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  



REMAND

The Court has held that a TDIU is encompassed in a claim for 
increased rating or the appeal of an initial rating.  Rice v. 
Shinseki, supra.  Therefore, the Veteran's claim for a higher 
initial rating for a low back disability may include a claim 
for TDIU rating.  

The Veteran asserts that he is unemployable due to his back 
disability.  The Veteran reported that he was in excruciating 
pain and had lost two jobs because of his bad back.  (See 
July 2005 written statement).  

In light of the medical evidence of record, including the SSA 
findings, which suggest that the Veteran is unemployable 
primarily to his due his back symptoms, the Board determines 
that development and adjudication of the TDIU claim and 
extraschedular consideration under both 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) is essential to avoid potential 
prejudice to the Veteran.  

At the March 2007 hearing, the Veteran reported having 
incapacitating episodes.  See also October 2004 VA Form 9.  
Where as, at the March 2006 VA examination, the Veteran 
denied incapacitating episodes.  

The VA Office of General Counsel has held that, while a lapse 
of time in and of itself does not necessarily require a re-
examination in rating cases, a further examination is needed 
in instances where the Veteran has reported a worsening in 
the disability.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Therefore, additional development is 
warranted to obtain a new VA examination.  

Additionally, the Veteran reported treatment with his private 
physicians.  Therefore, efforts must be made to obtain the 
Veteran's private treatment records and most current VA 
medical records, pursuant to 38 C.F.R. §3.159(c)(2).  See 
March 2007 Hearing Transcript pp. 7 and 10.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should inform the Veteran and 
his representative of the elements of a 
claim for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and 4.16(b) that 
complies with the notification 
requirements of VCAA and  permit the 
Veteran full opportunity to supplement 
the record as desired.  

2.  After securing any necessary release 
forms, with full address information, the 
RO should take all indicated action to 
obtain records of medical treatment which 
are not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

3.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected degenerative joint disease of 
the lumbar spine, with bulging disc at 
L4-5 and L5-S1.  The claims file should 
be made available to and reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished, and 
clinical findings should be reported in 
detail.  

Based on a review of the claims file and 
the results of the examination, the 
examiner is asked to address the 
following questions:

(a)  Is there forward flexion of the 
thoracolumbar spine 30 degrees or less; 
or is there favorable ankylosis of the 
entire thoracolumbar spine?

(b).  Is there unfavorable ankylosis of 
the entire thoracolumbar spine?

(c)  Is there unfavorable ankylosis of 
the entire spine?

(d)  Are there any incapacitating 
episodes?  If so, what is the total 
duration?

(e)  Is there functional loss due to 
pain, weakness, excess fatigability, or 
incoordination?  

(f)  The examiner should also comment 
meaningfully as to the impact of the 
service-connected low back disability on 
the Veteran's ability to work (regardless 
of his age).  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  This should 
include consideration of the criteria for 
the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 
3.321(b)(1.  If such criteria are met for 
this relevant period, the case should be 
referred to Under Secretary for Benefits 
or the Director of the Compensation and 
Pension Service for appropriate action.   
If any benefit sought on appeal remains 
denied, the RO should issue the Veteran 
and his representative a Supplemental 
Statement of the Case (SSOC) and afford 
them with  the applicable time period for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


